Case 4:20-cv-02741 _Document 23 Filed on 11/20/20 in TXSD Page 1 Offttied states courts
Seuthern fet of Teve

NOV 20 2020

IN THE UNITED STATES DISTRICT COURT Avid a, Bradley, Clerk ot Coun

FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Michael Palma §
Plaintiff, §
§ .
Vv. § Civil Action No. 4:20-CV-02741
§
HARRIS COUNTY APPRAISAL §
DISTRICT and DEDRA DAVIS §
Defendants. §

 

|

PALMA’S DISCOVERY REQUEST
To both defendants:

Because there are only three questions being posited please allow me to utilize this simple
document to request them. The first line will be where the line can be found with the question
) after it. Thank you for understanding and your responses.

In accordance with rule 26 of the Federal Rules of Civil procedure you have 14 days from
date of the 26(f) hearing to produce the items requested. I will however allow 14 days from the

first business day of receipt of these questions.

 

The Texas Constitution states in Section 1b Article 8 that “All real property and
tangible personal property in this State, unless exempt as required or permitted by this
Constitution, whether owned by natural persons or corporations, other than municipal, shall
be taxed in proportion to its value, which shall be ascertained as may be provided by law.”

Q1: Produce a list of what properties are “exempt as required.”

Section 11.01(b) of the Texas Tax code states: “This state has jurisdiction to tax
real property if located in this state.”

' Q2: Provide the legal definition of “located in this state.”
Case 4:20-cv-02741 Document 23 Filed on 11/20/20 in TXSD Page 2 of 2

Q3: If the answer to Q2 is different then what two appellate court decisions have

stated this to mean then provide your legal basis for the difference.

Respectfully Submitted

/s/ Michael F. Palma

Michael F. Palma

5026 Autumn Forest Dr.
Houston Texas 77091
713-263-9937

Mpalmai@gmail.com

CERTIFICATE OF E-MAILING

| certify that on November 15, 2020 the foregoing documents were e-mailed to all parties
listed in the Certificate of Service

CERTIFICATE OF SERVICE

I certify that on November 15, 2020 the foregoing document was submitted via email to all known
defendant’s counsel as of this date: Tanya Robinson and Ramon G. Viada.

Cc to Jennifer Holloway and Merry Smith

Respecifully Submitted

/s/ Michael F. Palma
Michael F. Palma

 
